Order entered January 17, 2014




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-13-01407-CR
                                        No. 05-13-01408-CR

                      ROBERT JOSEPH MANGIAFICO, JR., Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 380-80747-2011

                                                ORDER
       This Court GRANTS the Collin County District Clerk’s January 15, 2014 motion for

extension of time to file the clerk’s record.

       We ORDER the Collin County District Clerk to file the clerk’s record within THIRTY

(30) DAYS from the date of this order.

       We ORDER Karla Kimbrell, official court reporter for the 380th Judicial District Court,

to file the reporter’s record within THIRTY (30) DAYS from the date of this order.


                                                         /s/   DAVID EVANS
                                                               JUSTICE